Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1, 3, 5, 7-11, 13-17, 19, 21-26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Mascarenhas et al. (Pub NO. US 2015/0168974 A1; hereinafter Mascarenhas) in view of Coulson et al. (Pub NO. US 2010/0181840 A1; hereinafter Coulson).
Regarding Claim 1, Mascarenhas teaches a system (system in Fig. 1-Fig. 4; See [0020]-[0055]]), comprising:
 a power supply (14 in Fig. 1 and Fig. below) comprising an output (See output of 14 in Fig. 1 and Fig. below; See [0036]-[0040]) configured to be coupled by power conductors (See power conductors in Fig. 1 and Fig. below; See [0036]-[0040]) to a direct current (DC) (DC 50 in Fig. 1 and Fig. below; See [0036]-[0040]) power input of a radio (DC 50 is connected to input of radio 40 by cable in Fig. 1 and Fig. below; See [0036]-[0040]); and 
wherein, when the DC power input of the radio draws a constant power level through the power conductors (radio 40 receives constant DC power from DC 50 in Fig. 1 and Fig. below; See [0036]-[0040]), the power supply (power supply 14 in Fig. 1 is configured; See [0036]-[0040]) is configured to: 

    PNG
    media_image1.png
    807
    877
    media_image1.png
    Greyscale

provide a first DC voltage level at the output of the power supply (See the first direct current level A in Fig. 4 and Fig. below and it is measured from a first DC voltage level provided by 14 though power conductor in Fig. 1; See [0053]-[0055]); 
when providing the first DC voltage level at the output of the power supply, then measure a first direct current level flowing through the output of the power supply (measuring a first direct current level/ actual DC consumption A through the cable in Fig. 4 and Fig. below; See [0053]-[0055]); 
provide a second DC voltage level at the output of the power supply (See the second direct current level A in Fig. 4 and Fig. below and it is measured from a second DC voltage level provided by 14 though power conductor in Fig. 1; See [0053]-[0055]); 
when providing the second DC voltage level at the output of the power supply, then measure a second direct current level flowing through the output of the power supply (measuring a second direct current level/ actual DC consumption A through the cable is measured in Fig. 4 and Fig. below; See [0053]-[0055]), wherein the second DC voltage level differs from the first DC voltage level (actual DC consumption A varies in Fig. 4 and Fig. below, therefore it differs; See [0053]-[0055]);

    PNG
    media_image2.png
    254
    852
    media_image2.png
    Greyscale


Mascarenhas is silent about determine a resistance of the power conductors using the first DC voltage level, the second DC voltage level, the first direct current level, and the second direct current level.
Coulson teaches determine a resistance of the power conductors using the first DC voltage level, the second DC voltage level, the first direct current level, and the second direct current level (simulating cable resistance by Current-Voltage characteristics in Fig. 2, therefore cable resistance is determined by two or more current and voltage level; See [0029]-[0035]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Mascarenhas by determining a resistance of the power conductors using the first DC voltage level, the second DC voltage level, the first direct current level, and the second direct current level, as taught by Coulson in order to achieve cable compensation (Coulson; [0001]).
Regarding Claim 3, Mascarenhas in view of Coulson teaches the system of claim 1. Coulson further teaches wherein the power supply is further configured to determine the resistance of the power conductors using at least three sets (See three sets in Fig. 2 and Fig. below; See [0029]-[0035]), wherein each set comprises a DC voltage level provided at the output of the power supply and a direct current level flowing through the output of the power supply when providing the DC voltage level at the output of the power supply (See [0029]-[0035]), wherein each DC voltage level of each set is different (each set is different in Fig. 2 and Fig. below; See [0029]-[0035]).

    PNG
    media_image3.png
    358
    871
    media_image3.png
    Greyscale

Regarding Claim 5, Mascarenhas in view of Coulson teaches the system of claim 1. Mascarenhas further teaches further comprising:
measuring a direct current level flowing through the output of the power supply (measuring actual power consumption A in Fig. 4 and it is a direct current level; See [0053]-[0056]); 
Mascarenhas is silent about adjusting a DC voltage level at the output of the power supply based at least in part on the resistance of the power conductors and the measured direct current level flowing through the output of the power supply.
Coulson teaches adjusting a DC voltage level at the output of the power supply (adjusting converter voltage and it is DC voltage level of output; See [0040]) based at least in part on the resistance of the power conductors (cable compensation is based on cable resistance; See [0034]) and the measured direct current level flowing through the output of the power supply (See [0040]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Mascarenhas by adjusting a DC voltage level at the output of the power supply based at least in part on the resistance of the power conductors and the measured direct current level flowing through the output of the power supply, as taught by Coulson in order to achieve cable compensation (Coulson; [0001]).
Regarding Claim 7, Mascarenhas in view of Coulson teaches the system of claim 5. Mascarenhas further teaches wherein a DC voltage level at a DC power input of the radio is substantially constant notwithstanding a variation in a level of direct current flowing through the output of the power supply (radio 40 receives DC power from 50 in Fig. 1 and this DC power is constant; See [0036]-[0040]).
Regarding Claim 8, Mascarenhas in view of Coulson teaches the system of claim 5. Mascarenhas further teaches wherein a DC voltage level at a DC power input of the radio is above a nominal DC input voltage level of the radio (total predicted is DC voltage level and individual is nominal DC input voltage; See [0057]) and is less than a maximum DC input voltage level of the radio (actual DC consumption is less than predicted DC consumption and predicted DC consumption is maximum input voltage level; See [0061]).
Regarding Claim 9, Mascarenhas in view of Coulson teaches the system of claim 8. Mascarenhas in view of Coulson is silent about wherein the nominal DC input voltage level of the radio is 48V.
It would have been obvious to one having ordinary skill in the art at the time of the invention was made to use the nominal DC input voltage level of the radio is 48V, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding Claim 10, Mascarenhas in view of Coulson teaches the system of claim 8. Mascarenhas further teaches wherein the DC voltage level at the DC power input of the radio is within of the maximum DC input voltage level of the radio (actual DC consumption is less than predicted DC consumption and predicted DC consumption is maximum input voltage level; See [0061]).
Mascarenhas in view of Coulson is silent about within four volts of the maximum DC input voltage level of the radio.
It would have been obvious to one having ordinary skill in the art at the time of the invention was made to use within four volts of the maximum DC input voltage level of the radio, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding Claim 11, Mascarenhas in view of Coulson teaches the system of claim 3. Mascarenhas further teaches further comprising:
measuring a direct current level flowing through the output of the power supply (measuring actual power consumption A in Fig. 4 and it is a direct current level; See [0053]-[0056]);
Mascarenhas is silent about adjusting a DC voltage level at the output of the power supply based at least in part on the resistance of the power conductors and the measured direct current level flowing through the output of the power supply.
Coulson teaches adjusting a DC voltage level at the output of the power supply (adjusting converter voltage and it is DC voltage level of output; See [0040]) based at least in part on the resistance of the power conductors (cable compensation is based on cable resistance; See [0034]) and the measured direct current level flowing through the output of the power supply (See [0040]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Mascarenhas by adjusting a DC voltage level at the output of the power supply based at least in part on the resistance of the power conductors and the measured direct current level flowing through the output of the power supply, as taught by Coulson in order to achieve cable compensation (Coulson; [0001]).
Regarding Claim 13, Mascarenhas in view of Coulson teaches the system of claim 11. Mascarenhas further teaches wherein a DC voltage level at a DC power input of the radio is substantially constant notwithstanding a variation in a level of direct current flowing through the output of the power supply (radio 40 receives DC power from 50 in Fig. 1 and this DC power is constant; See [0036]-[0040]).
Regarding Claim 14, Mascarenhas in view of Coulson teaches the system of claim 11. Mascarenhas further teaches wherein a DC voltage level at a DC power input of the radio is above a nominal DC input voltage level of the radio (total predicted is DC voltage level and individual is nominal DC input voltage; See [0057]) and is less than a maximum DC input voltage level of the radio (actual DC consumption is less than predicted DC consumption and predicted DC consumption is maximum input voltage level; See [0061]).
Regarding Claim 15, Mascarenhas in view of Coulson teaches the system of claim 14. Mascarenhas in view of Coulson is silent about wherein the nominal DC input voltage level of the radio is 48V.
It would have been obvious to one having ordinary skill in the art at the time of the invention was made to use the nominal DC input voltage level of the radio is 48V, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding Claim 16, Mascarenhas in view of Coulson teaches the system of claim 14.  Mascarenhas further teaches wherein the DC voltage level at the DC power input of the radio is within of the maximum DC input voltage level of the radio (actual DC consumption is less than predicted DC consumption and predicted DC consumption is maximum input voltage level; See [0061]).
Mascarenhas in view of Coulson is silent about within four volts of the maximum DC input voltage level of the radio.
It would have been obvious to one having ordinary skill in the art at the time of the invention was made to use within four volts of the maximum DC input voltage level of the radio, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding Claim 17, Mascarenhas teaches a method (method in Fig. 1-Fig. 4; See [0020]-[0055]) of determining a resistance of power conductors electrically coupling an output of a power supply to a direct current (DC) power input of a radio (radio 40 receives constant DC power from DC 50 in Fig. 1 and Fig. below; See [0036]-[0040]), comprising: 
when the DC power input of the radio draws a constant power level through the power conductors (radio 40 receives constant DC power from DC 50 in Fig. 1 and Fig. below; See [0036]-[0040]);

    PNG
    media_image1.png
    807
    877
    media_image1.png
    Greyscale

 providing a first DC voltage level at the output of the power supply (See the first direct current level A in Fig. 4 and Fig. below and it is measured from a first DC voltage level provided by 14 through power conductor in Fig. 1; See [0053]-[0055]); 
when providing the first DC voltage level at the output of the power supply, measuring a first direct current level flowing through the output of the power supply (measuring a first direct current level/ actual DC consumption A through the cable in Fig. 4 and Fig. below; See [0053]-[0055]); 
providing a second DC voltage level at the output of the power supply (See the second direct current level A in Fig. 4 and Fig. below and it is measured from a second DC voltage level provided by 14 through power conductor in Fig. 1; See [0053]-[0055]); and 
when providing the first DC voltage level at the output of the power supply, measuring a second direct current level flowing through the output of the power supply (measuring a second direct current level/ actual DC consumption A through the cable is measured in Fig. 4 and Fig. below; See [0053]-[0055]), wherein the second DC voltage level differs from the first DC voltage level (actual DC consumption A varies in Fig. 4 and Fig. below, therefore it differs; See [0053]-[0055]); 

    PNG
    media_image2.png
    254
    852
    media_image2.png
    Greyscale

Mascarenhas is silent about determining the resistance, of the power conductors coupling the output of the power supply to the DC power input of the radio, using the first DC voltage level, the second DC voltage level, the first direct current level, and the second direct current level.
Coulson teaches determining the resistance, of the power conductors coupling the output of the power supply to the DC power input of the radio, using the first DC voltage level, the second DC voltage level, the first direct current level, and the second direct current level (simulating cable resistance by Current-Voltage characteristics in Fig. 2, therefore cable resistance is determined by two or more current and voltage level; See [0029]-[0035]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Mascarenhas by determining the resistance, of the power conductors coupling the output of the power supply to the DC power input of the radio, using the first DC voltage level, the second DC voltage level, the first direct current level, and the second direct current level, as taught by Coulson in order to achieve cable compensation (Coulson; [0001]).
Regarding Claim 19, The method of claim 17, further comprising determining the resistance of the power conductors using three or more sets, wherein each set comprises a DC voltage level at the output of the power supply and a direct current level flowing through the output of the power supply when providing the DC voltage level at the output of the power supply, wherein each DC voltage level of each set is different.
Regarding Claim 21, Mascarenhas in view of Coulson teaches the method of claim 17. Mascarenhas further teaches further comprising:
measuring a direct current level flowing through the output of the power supply (measuring actual power consumption A in Fig. 4 and it is a direct current level; See [0053]-[0056]);
Mascarenhas is silent about adjusting a DC voltage level at the output of the power supply based at least in part on the resistance of the power conductors and the measured direct current level flowing through the output of the power supply.
Coulson teaches adjusting a DC voltage level at the output of the power supply (adjusting converter voltage and it is DC voltage level of output; See [0040]) based at least in part on the resistance of the power conductors (cable compensation is based on cable resistance; See [0034]) and the measured direct current level flowing through the output of the power supply (See [0040]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Mascarenhas by adjusting a DC voltage level at the output of the power supply based at least in part on the resistance of the power conductors and the measured direct current level flowing through the output of the power supply, as taught by Coulson in order to achieve cable compensation (Coulson; [0001]).
Regarding Claim 22, Mascarenhas in view of Coulson teaches the method of claim 21. Mascarenhas further teaches wherein a DC voltage level at the DC power input of the radio is substantially constant notwithstanding a variation in a level of direct current flowing through the output of the power supply (radio 40 receives DC power from 50 in Fig. 1 and this DC power is constant; See [0036]-[0040]).
Regarding Claim 23, Mascarenhas in view of Coulson teaches the method of claim 21. Mascarenhas further teaches wherein a DC voltage level at the DC power input of the radio is above a nominal DC input voltage level of the radio (total predicted is DC voltage level and individual is nominal DC input voltage; See [0057]) and is less than a maximum DC input voltage level of the radio (actual DC consumption is less than predicted DC consumption and predicted DC consumption is maximum input voltage level; See [0061]).
Regarding Claim 24, Mascarenhas in view of Coulson teaches the method of claim 23. Mascarenhas further teaches wherein the DC voltage level at the DC power input of the radio is within of the maximum DC input voltage level of the radio (actual DC consumption is less than predicted DC consumption and predicted DC consumption is maximum input voltage level; See [0061]).
Mascarenhas in view of Coulson is silent about within four volts of the maximum DC input voltage level of the radio.
It would have been obvious to one having ordinary skill in the art at the time of the invention was made to use within four volts of the maximum DC input voltage level of the radio, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding Claim 25, Mascarenhas in view of Coulson teaches the method of claim 19. Mascarenhas further teaches further comprising:
measuring a direct current level flowing through the output of the power supply (measuring actual power consumption A in Fig. 4 and it is a direct current level; See [0053]-[0056]);
Mascarenhas is silent about adjusting a DC voltage level at the output of the power supply based at least in part on the resistance of the power conductors and the measured direct current level flowing through the output of the power supply.
Coulson teaches adjusting a DC voltage level at the output of the power supply (adjusting converter voltage and it is DC voltage level of output; See [0040]) based at least in part on the resistance of the power conductors (cable compensation is based on cable resistance; See [0034]) and the measured direct current level flowing through the output of the power supply (See [0040]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the system of Mascarenhas by adjusting a DC voltage level at the output of the power supply based at least in part on the resistance of the power conductors and the measured direct current level flowing through the output of the power supply, as taught by Coulson in order to achieve cable compensation (Coulson; [0001]).
Regarding Claim 26, Mascarenhas in view of Coulson teaches the method of claim 25. Mascarenhas further teaches wherein a DC voltage level at the DC power input of the radio is substantially constant notwithstanding a variation in a level of direct current flowing through the output of the power supply (radio 40 receives DC power from 50 in Fig. 1 and this DC power is constant; See [0036]-[0040]).
Regarding Claim 27, Mascarenhas in view of Coulson teaches the method of claim 25. Mascarenhas further teaches wherein a DC voltage level at the DC power input of the radio is above a nominal DC input voltage level of the radio (total predicted is DC voltage level and individual is nominal DC input voltage; See [0057]) and is less than a maximum DC input voltage level of the radio (actual DC consumption is less than predicted DC consumption and predicted DC consumption is maximum input voltage level; See [0061]).
Regarding Claim 28, Mascarenhas in view of Coulson teaches the method of claim 27. Mascarenhas further teaches wherein the DC voltage level at the DC power input of the radio is within four volts of the maximum DC input voltage level of the radio (actual DC consumption is less than predicted DC consumption and predicted DC consumption is maximum input voltage level; See [0061]).

Allowable Subject Matter

5.	Claims 2, 4, 6, 12, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
6.	Regarding Claim 2, none of the prior art fairly teaches or suggests the system of claim 1, wherein determining the resistance of the power conductors further comprises determining the resistance of the power conductors by a following equation: 
RPower Conductors = (Vps2 * I2 – VPS1 * I1) / (I12 + I22), 
wherein RPower Conductors is the resistance of the pawer conductors, VPS1 is the first DC voltage level provided at the output of the power supply, I1 is the first direct current level flowing through the output of the power supply when providing the first DC voltage level at the output of the power supply, VPS2 is the second DC voltage level provided at the output of the power supply, I2 is the second direct current level flowing through the output of the power supply when providing the second DC voltage level at the output of the power supply. 
7.	Regarding Claim 4, none of the prior art fairly teaches or suggests the system of claim 3, wherein, using the at least three sets, the resistance of the power conductors is determined by a following equation:
RPower Conductors =             
                Σ
                [
                (
            
        VPSn+1 * In+1 - VPS * In)/(In+12 + In2)]/ X,
wherein RPower Conductors is the resistance of the pawer conductors, VPSn is a DC voltage level, of an nth set, at the output of the power supply, VPSn+1 is a DC voltage level, of an n+1 set, at the output of the power supply, In a direct current level, of the nth set, flowing through the output of the power supply when providing the VPSn at the output of the power supply, In+1 is a direct current level, of the n+1 set, flowing through the output of the power supply when providing the VPSn+1 at the output of the power supply, X is a total number of sets, and n is an index number used to indicate the DC voltage level or the direct current level of the nth set.
8.	Regarding Claim 6, none of the prior art fairly teaches or suggests the system of claim 5, wherein adjusting the DC voltage level at the output of the power supply comprises setting the DC voltage level at the output of the power supply according to a following equation:
VPS = VRadio + (I * RPower Conductor),
wherein, VPS is the DC voltage level at the output of the power supply, VRadio is a DC voltage at a DC power input of the radio, I is the direct current flowing through the output of the power supply, and RPower Conductors is the resistance of the power conductors,
9.	Regarding Claim 12, none of the prior art fairly teaches or suggests the system of claim 11, wherein adjusting the DC voltage level at the output of the power supply comprises setting the DC voltage level at the output of the power supply according to a following equation:
VPS = VRadio + (I * RPower Conductors),
wherein, VPS is the DC voltage level at the output of the power supply, VRadio is a DC voltage at a DC power input of the radio, I is the direct current flowing through the output of the power supply, and RPower Conductors is the resistance of the power conductors,
10.	Regarding Claim 18, none of the prior art fairly teaches or suggests the method of claim 17, wherein determining the resistance of the power conductors further comprises determining the resistance of the power conductors by a following equation:
RPower Conductors = (Vps2 * I2 – VPS1 * I1) / (I12 + I22), 
wherein RPower Conductors is the resistance of the pawer conductors, VPS1 is the first DC voltage level provided at the output of the power supply, I1 is the first direct current level flowing through the output of the power supply when providing the first DC voltage level at the output of the power supply, VPS2 is the second DC voltage level provided at the output of the power supply, I2 is the second direct current level flowing through the output of the power supply when providing the second DC voltage level at the output of the power supply. 
11.	Regarding Claim 20, none of the prior art fairly teaches or suggests the method of claim 19, wherein, using the three or more sets, the resistance is determined by a following equation:
RPower Conductors =             
                Σ
                [
                (
            
        VPSn+1 * In+1 - VPS * In)/(In+12 + In2)]/ X,
wherein RPower Conductors is the resistance of the pawer conductors, VPSn is a DC voltage level, of an nth set, at the output of the power supply, VPSn+1 is a DC voltage level, of an n+1 set, at the output of the power supply, In a direct current level, of the nth set, flowing through the output of the power supply when providing the VPSn at the output of the power supply, In+1 is a direct current level, of the n+1 set, flowing through the output of the power supply when providing the VPSn+1 at the output of the power supply, X is a total number of sets, and n is an index number used to indicate the DC voltage level or the direct current level of the nth set.
Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	a. Kunzinger et al. (Patent NO. US 6,813,510 B1) discloses System for Automatically Adjusting Receive Path Gain.
	b. Shapira et al. (Patent NO. US 6,640,111 B1) discloses Cellular Communication System.
c. Brandt et al. (Patent NO. US 6,095,867 A) discloses Method and Apparatus for transmitting Power Data Signals Via a Network Connector.

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399. The examiner can normally be reached Monday through Friday 8am to 5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phan Huy can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZANNATUL FERDOUS/Examiner, Art Unit 2858                                                                                                                                                                                                        


/CHRISTOPHER P MCANDREW/Primary Examiner, Art Unit 2858